EXHIBIT 10.(x)

 

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) made as of this 31st day of July, 2001, between
DUSA Pharmaceuticals, Inc., a New Jersey corporation (“DUSA”) and Paul A.
Sowyrda (“Sowyrda”).

 

WHEREAS, Sowyrda has been employed by DUSA since March 30, 2000, and

 

WHEREAS, DUSA and Sowyrda wish to enter this Agreement for their mutual benefit.

 

NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:

 

1.                                       Employment:  DUSA hereby employs
Sowyrda and he hereby accepts such employment as the Vice President, Product
Development and Marketing.  Sowyrda agrees to work on a full-time basis and to
devote his best efforts and spend as much time and attention as is necessary to
manage the product development and marketing affairs of DUSA.  Sowyrda shall
report to the President of DUSA.

 

2.                                       Duties and Responsibilities: 
Notwithstanding any language contained herein to the contrary, Sowyrda shall be
responsible (by way of example and not by way of limitation) for:

 

A.                                   the supervision and oversight of all
product development programs;

 

B.                                     the supervision and oversight of all
marketing initiatives for DUSA’s products;

 

C.                                     identify opportunities for market
penetration, revenue growth and profitability of DUSA’s products;

 

D.                                    identification of corporate partnering
opportunities to co-develop and market DUSA’s products; and

 

E.                                      any additional employment
responsibilities as deemed appropriate by the Board of Directors and DUSA’s
senior management, from time to time.

 

3.                                       Remuneration:  DUSA will pay to Sowyrda
a base salary equal to One Hundred Sixty Four Thousand Eight Hundred
($164,800.00) Dollars per annum at intervals consistent with DUSA’s
administrative practices, from time to time.  This base salary shall be reviewed
by the Board of Directors of DUSA from time to time, not less than on an annual
basis, beginning in January, 2002.  Any salary increases shall be determined by,
and shall be made at the sole discretion of the Board. Following the end of each
fiscal year, the Board may award a cash bonus to Sowyrda in an amount up to 30%
of his current base salary for such year, as determined by the Board in its sole
discretion.  For purposes of awarding the total amount of such bonus, mutually
agreeable performance objectives will be set at the beginning of any calendar
year during Sowyrda’s employment.  The Board may award annual cash bonuses above
30% of then current base salary for outstanding performance.

 

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

 

4.                                       Place of Employment:  As Vice President
of Product Development and Marketing, Sowyrda will operate primarily from the
offices of DUSA located in Wilmington, MA.  Sowyrda

 

--------------------------------------------------------------------------------


 

acknowledges, however, that there will be domestic and international travel
required on a regular basis.  Such travel is understood to be necessary in order
to promote the business of DUSA.

 

5.                                       Benefits:  Sowyrda will be entitled to
participate in the medical, disability, life, and other insurance benefit plans
or pension, profit sharing, or 401K plans which may be made available to the
officers and employees of DUSA from time to time, subject to applicable
eligibility rules thereof.

 

6.                                       Stock Options:  Sowyrda shall be
entitled to participate in the 1996 Omnibus Plan, as amended, and any subsequent
stock purchase and bonus or incentive plans that DUSA shall from time to time
make available to its officers and employees, subject to applicable eligibility
rules thereof.

 

7.                                       Vacation: Sowyrda shall be entitled to
four (4) weeks of vacation during each year of employment, to be taken at a time
or times acceptable to DUSA, having regard to its operations.  Sowyrda shall not
be entitled to carry over any unused vacation from one (1) calendar year into
the following calendar year, so long as such a vacation policy is consistent for
all employees.

 

8.                                       Expenses:  All reasonable travel and
other expenses incident to the rendering of services by Sowyrda on behalf of and
in promoting the interests of DUSA shall be paid by DUSA, including but not
limited to an automobile allowance in the amount of $6,000 per year.  If such
expenses are paid in the first instance by Sowyrda, DUSA agrees that it will
reimburse him therefore upon presentation of appropriate statements, vouchers,
bills and invoices as and when required by DUSA to support the reimbursement
request.

 

9.                                       Confidential Information:

 

A.                                   Sowyrda understands that in the performance
of his services hereunder he may obtain knowledge of “confidential information”,
as hereinafter defined, relating to the business of DUSA.  As used herein,
“confidential information” means any information (whether clinical, financial,
administrative or otherwise), written or oral, (including without limitation,
any formula, pattern, device, plan, process, or compilation of information)
which (i) is, or is designed to be, used in the business of DUSA or results from
its research and/or development activities, or (ii) is private or confidential
in that it is not generally known or available to the public, or (iii) gives
DUSA an opportunity to obtain an advantage over competitors who do not know or
use it.  Sowyrda shall not, without the written consent of the Board, either
during the term of his employment or thereafter, (a) use or disclose any such
confidential information outside of DUSA (except to consultants or other agents
or representatives of DUSA who are similarly bound to DUSA by confidentiality
obligations), (b) publish any article with respect thereto, (c) except in the
performance of his services hereunder, remove or aid in the removal from the
premises of DUSA any such confidential information or any property or material
which relates thereto.

 

B.                                     Upon the termination of his employment
with DUSA, all documents, records, notebooks and similar repositories of or
continuing information concerning DUSA, or its products, services or customers,
including any copies thereof, then in Sowyrda’s possession or under his control,
whether prepared by Sowyrda or others, will be left with or immediately returned
to DUSA by Sowyrda.

 

C.                                     (i)                                    
Sowyrda shall promptly disclose to DUSA any and all prescription drug products,
devices, machines, methods, inventions, discoveries, improvements, processes,
works or the like (all of which are referred to herein as “inventions”) which he

 

2

--------------------------------------------------------------------------------


 

may invent, conceive, produce, or reduce to practice, either solely or jointly
with others, at any time (whether or not during work hours) during his
employment hereunder.

 

(ii)                                  All such inventions which in any way
relate to the products manufactured, sold or used by DUSA or to any methods,
processes or apparatus used in connection with the manufacture of such products
or treatment of disease or conditions, or in either case which are or may be or
may become capable of use in the business of DUSA, shall at all times and for
all purposes be regarded as acquired and held by Sowyrda in a fiduciary capacity
for, solely for the benefit of, DUSA.

 

(iii) With respect to all such inventions, Sowyrda shall:

 

(a)                                  treat all information with respect thereto
as confidential information within the meaning of, and subject to this paragraph
9;

 

(b)                                 keep complete and accurate records thereof,
which records shall be the property of DUSA;

 

(c)                                  execute any application for letters patent
of the United States and of any and all other countries covering such
inventions, and give to DUSA, its attorneys and solicitors all reasonable and
requested assistance in preparing such application;

 

(d)                                 from time to time, upon the request and at
the expense of DUSA, but without charge for services beyond the salary paid to
him by DUSA, execute all assignment or other instruments required to transfer
and assign to DUSA (or as it may direct) all inventions, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of DUSA;

 

(e)                                  testify in any proceedings or litigation as
to all such inventions; and

 

(f)                                    in case DUSA shall desire to keep secret
any such invention, or shall for any reason decide not to have letters patent
applied for thereon, refrain from applying for letters patent thereon.

 

D.                                    Notwithstanding any of the foregoing in
this section, information, whether confidential or proprietary or not, shall be
exempt from the above confidentiality provisions if said information:

 

(i)                                     is known to Sowyrda prior to his
employment or consultancy with DUSA;

 

(ii)                                  is in the public domain on the date of
employment;

 

(iii)                               becomes public at any time through no fault
of Sowyrda; or

 

(iv)                              is or becomes readily available from third
parties who have no confidentiality obligations to DUSA.

 

E.                                      If Sowyrda’s employment is terminated by
Sowyrda, Sowyrda shall not, without the express prior written consent of DUSA,
directly, or indirectly, during the term of this Agreement or for a period of
one (1) year after its termination, render

 

3

--------------------------------------------------------------------------------


 

services, or engage in activity including but not limited to, the activities
enumerated in Section 2 hereof or any similar activity, for any company which
relates to the development or sale of photodynamic therapy (“PDT”) or
photodetection (“PD”) products directly competitive (i.e., medically or
therapeutically) with DUSA’s products or compounds or mixtures thereof, whether
alone or as a partner, officer, director, employee or shareholder of any other
corporation, or as a trustee, fiduciary, consultant or other representative of
any other activity.  This restriction shall not apply if Sowyrda has disclosed
to DUSA, in writing, all the known facts relating to such work or activity and
has received a release, in writing from DUSA, to engage in such work or
activity.  The making of passive and personal investments and the conduct of
private business affairs shall not be prohibited hereunder.  Ownership by
Sowyrda of five percent (5%) or less of the outstanding shares of stock of any
corporation either (i) listed on a national securities exchange or (ii) having
at least 100 stockholders shall not make Sowyrda a “stockholder” within the
meaning of that term as used in this paragraph, so long as Sowyrda has no
participation in the management of such corporation.

 

10.                                 Termination of Employment:

 

A.                                   DUSA may terminate this Agreement at any
time, with or without cause on sixty (60) days prior written notice.  For
purposes of this Agreement, cause shall mean (i) Sowyrda’s physical or mental
disability or other inability to perform the duties of his job for any reason
for a period in excess of six (6) consecutive months, (ii) Sowyrda’s conviction
in a court of law of a crime or offense, which conviction would prevent Sowyrda
from effective management of DUSA or materially adversely affect the reputation
of DUSA, as determined by the Board in its sole discretion, exercising its
reasonable judgment, or (iii) Sowyrda’s malfeasance or misconduct such as fraud,
embezzlement, dishonesty, acts of moral turpitude, or a felony conviction, or
for other good cause materially detrimental to DUSA.  In the event of a
termination for cause, Sowyrda shall be paid his base salary, pro rated to the
date of termination.  Nothing contained herein shall be interpreted to impair or
otherwise affect the right of DUSA to terminate Sowyrda’s employment, at will,
with or without good cause.

 

B.                                     If Sowyrda’s employment is terminated by
DUSA without cause [after he has been employed by DUSA for at least twelve (12)
months], DUSA shall:

 

(i)                                     pay Sowyrda a severance allowance
equivalent to twelve (12) month’s then current base salary, payable as a lump
sum, within sixty (60) days following the date of such termination;

 

(ii)                                  pay to Sowyrda within two (2) weeks of the
date of termination all outstanding vacation pay and any earned but unpaid
salary or bonuses to the date of such termination and reimburse Sowyrda for any
business expense incurred by him up to and including the date of such
termination following provision by Sowyrda of all applicable and necessary
receipts.

 

C.                                     Termination upon Death:  Sowyrda’s
employment with DUSA will cease and this Agreement will terminate without
further compensation if Sowyrda dies. Upon his death, his estate will be
entitled to any Corporation paid death benefit in force at the time of such
death.  In addition, Sowyrda’s estate shall be paid any cash bonus to which he
would have been entitled under Paragraph 3 above. Likewise, Sowyrda’s
beneficiaries as designated by him to DUSA shall be entitled to receive the
benefits, if any, described in Paragraphs 5 and 6 above, and will be entitled to
exercise any vested but unexercised stock options that were held by him at the
time of his death, subject to the terms and conditions of such options.

 

4

--------------------------------------------------------------------------------


 

D.                                    Resignation:  Sowyrda will provide DUSA
with two (2) months’ advance notice, in writing, of his resignation from DUSA.

 

11.                                 Change of Control: If Sowyrda’s employment
is terminated by DUSA without cause upon the consummation of a “change in
control” as defined herein, Sowyrda shall receive, within five (5) days after
such termination from DUSA or its successor, a lump sum payment equal to three
(3) times his base salary during the last fiscal year in which Sowyrda is
associated with DUSA (including any amounts due as severance under Paragraph
10B.(i) of this Agreement).  For the purposes hereof, “change in control” shall
mean a change in control of a nature that would be required to be reported in
response to Item 5 of Schedule 14D promulgated pursuant to section 14 of the
Securities Exchange Act of 1934, as amended (the 1934 Act”), whether or not DUSA
is then subject to such reporting requirements; provided that, without
limitations, such a change in control shall be deemed to have occurred if (i)
any person other than a trustee or other fiduciary holding securities under an
employee benefit plan of DUSA is or becomes the beneficial owner, directly or
indirectly, of securities of DUSA representing twenty percent (20%) or more of
the combined voting power of DUSA’s then outstanding securities and thereafter
the Board adopts a resolution to the effect that, for the purposes of this
Agreement, a change in control of DUSA has occurred; such ownership shall be
defined pursuant to Rule 13d-3 of the 1934 Act and includes mergers or
acquisitions whereby an outside party has in excess of twenty percent (20%) of
the combined voting power; (ii) when DUSA merges or consolidates with any other
person or, entity other than a subsidiary and, upon consummation of such
transaction own less than fifty percent (50%) of the equity securities of the
surviving or consolidated entity; or (iii) a substantial portion of the assets
of DUSA are sold or transferred to another person or entity.

 

12.                                 Indemnification:  DUSA will, to the extent
permitted by the laws of the State of New Jersey, indemnify Sowyrda against any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, that arises as a consequence of his duties as
an employer and officer of DUSA.  Such indemnification will include such
expenses as attorneys fees, judgments, fines and amounts awarded or agreed to in
settlement, provided that Sowyrda acted legally and in good faith, or reasonably
believed that his actions were legal and performed in good faith.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendre shall not, of itself, create a
presumption that his actions were illegal or not performed in good faith.

 

13.                                 Representation Concerning Prior Employment: 
Sowyrda represents and warrants to DUSA that none of the duties or obligations
for which he is responsible under this Employment Agreement breaches, or will
cause him to breach in the future, any restrictive covenant or confidentiality
obligation under any former employment agreement.

 

14.                                 Provisions Operating Following Termination: 
Notwithstanding any termination of Sowyrda’s employment with or without cause,
any provision of this Agreement necessary to give it efficacy shall continue in
full force and effect following such termination.

 

15.                                 Notices:  Any notice to be given in
connection with this Agreement shall be given in writing and may be given by
personal delivery, by certified mail, postage prepaid, or by facsimile
transmission, so long as receipt of such transmission is available, addressed to
the recipient as follows:

 

To:

Paul A. Sowyrda

 

2 Tubwreck Drive

 

Medfield, MA 02052

 

 

To:

D. Geoffrey Shulman, MD, FRCPC, President

 

DUSA Pharmaceuticals, Inc.

 

25 Upton Drive

 

Wilmington, Massachusetts 01887

 

5

--------------------------------------------------------------------------------


 

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday or Sunday following the deposit
thereof with the U.S. Postal Service.

 

16.                                 Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey.

 

17.                                 Benefit of Agreement:  This Agreement shall
enure to the benefit of and be binding upon the heirs, executives,
administrators and legal personal representatives of Sowyrda and to and upon the
successors and assigns of DUSA, respectively.

 

18.                                 Entire Agreement:  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
terms and conditions of employment of Sowyrda and cancels and supersedes any
prior understandings and agreements between the parties to this Agreement. 
There are no representations, warranties, forms, conditions, undertakings or
collateral agreements expressed, implied or statutory between the parties hereto
other than as expressly set forth in this Agreement.

 

19.                                 Severability:  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision of any other jurisdiction
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

20.  Amendments and Waivers:  Any provision of this Agreement may be amended or
waived only with prior written consent of DUSA and Sowyrda.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

ATTEST:

DUSA PHARMACEUTICALS, INC.

 

 

 

 

/s/ John E. Mattern

 

By:

/s/ D. Geoffrey Shulman

 

 

D. Geoffrey Shulman, MD, FRCPC

 

 

President

 

 

 

 

Dated: 10/31/01

 

 

WITNESS:

EMPLOYEE:

 

 

 

 

/s/ Marianne Mullin

 

By:

/s/ Paul A. Sowyrda

 

 

 

Paul A. Sowyrda

 

 

 

 Dated: 10/4/01

 

6

--------------------------------------------------------------------------------